Denial of a new trial after conviction of violating the Code, § 26-6201, was not error.
     DECIDED SEPTEMBER 29, 1942. REHEARING DENIED OCTOBER 13, 1942.
The defendant was convicted of violating the Code, § 26-6201. The certiorari was overruled and she excepted. The general grounds are not argued and are considered abandoned.
There are two special grounds. Ground 4 complains of the overruling of a motion to declare a mistrial; ground 5 of the admission of evidence. The defendant was charged with soliciting another person for the purpose of prostitution, and of procuring a prostitute for another. It would serve no purpose to detail the horrible evidence produced at the trial. The record is replete with evidence showing conduct of the most sordid kind which the Code section is designed to punish and prevent. The evidence unmistakably sustained the verdict. The incidents, both regarding the motion for mistrial and the admission of evidence, are based on testimony which details sexual lewdness of the vilest type, involving the defendant directly and indirectly concerning the offense charged, and are illustrative of the bent of her mind. The court did not err, for any reason assigned, in overruling the certiorari.
Judgment affirmed. Broyles, C. J., and MacIntyre, J., concur. *Page 166